Citation Nr: 1615473	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  06-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a systemic disability of the orthopedic system other than lumbar spondylosis, to include as secondary to a service-connected disability or as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disability, to include as secondary to a service-connected disability or as due to exposure to herbicides.

3.  Entitlement to service connection for a lung disability, to include as secondary to a service-connected disability or as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral vascular disease of both legs, to include as secondary to a service-connected disability or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a September 2008 hearing before the Board.  He failed to appear, and the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2015).  In March 2015, the case was remanded for further development (by a Veterans Law Judge (VLJ) other than the undersigned).  It is now assigned to the undersigned.

Unappealed rating decisions separately denied service connection for lumbar spondylosis and transient ischemic attacks.  Therefore, those disabilities are not at issue herein.  The matter of service connection for throat cancer was also before the Board.  A November 2015 rating decision granted service connection for throat cancer, resolving that matter

[Regarding the orthopedic disability at issue, the Veteran characterized the disability as "severe joint degeneration" and the AOJ adjudicated the claim as "degenerative bone disease."  Affording a liberal interpretation to the Veteran's various allegations and considering his specific argument, the Board addresses that claim as encompassing any bony pathology other than lumbar spondylosis.]


FINDINGS OF FACT

1.  A systemic orthopedic disability was not manifested in service; arthritis of a joint (other than the lumbar spine) was not manifested within the first postservice year; and an orthopedic disability (other than lumbar spondylosis) is not shown to otherwise be related to the Veteran's service (to include as due to exposure to herbicides) or to a service-connected disability.

2.  A skin disability was not manifested during, and no currently diagnosed skin disability is shown to be related to, the Veteran's service (to include as due to exposure to herbicides) or to a service-connected disability.

3.  A lung disability was not manifested during service, and the Veteran's current chronic obstructive pulmonary disease (COPD) is not shown to be related to, his service (to include as due to exposure to herbicides therein) or to have been caused or aggravated by a service-connected disability.

4.  A peripheral vascular disability is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a systemic disability of the orthopedic system (other than lumbar spondylosis) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  Service connection for peripheral vascular disease is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2005, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board previously sought STRs from his Reserve duty; an August 2013 memorandum documents that such records are unavailable; he was so notified.  He has not identified any available, pertinent evidence that remains outstanding.  These matters were remanded in March 2015 to obtain updated VA treatment records and arrange for additional VA examinations in conjunction with this claim; the AOJ has substantially complied with the remand requests.  

VA examinations were conducted in conjunction with these claims in January 2006, October 2010, April 2014, and October 2015 (pursuant to the March 2015 Board remand).  The Board finds the reports of the examinations are cumulatively adequate to adjudicate the claims.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Certain diseases may be service connected on a presumptive basis, as due to exposure to herbicides/Agent Orange, if manifested in a Veteran who served in Vietnam during the Vietnam Era (or a Veteran who is otherwise shown to have been exposed to herbicides in service).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran alternatively claims that his claimed disabilities are secondary to already service-connected disabilities.  Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service personnel records reflect that he served in Vietnam during the Vietnam Era.  By virtue of such service, he is entitled to consideration of his claims under the presumptive provisions of 38 U.S.C.A. § 1116.  He has established service connection for coronary artery disease (CAD), diabetes mellitus, type 2, throat cancer, and peripheral neuropathy of both upper and both lower extremities (all as due to exposure to herbicides), and for a left inguinal hernia.

Orthopedic disability (other than lumbar spondylosis)

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to an orthopedic disability.  On service enlistment and separation examinations, no musculoskeletal or orthopedic problems were noted.

A March 1986 private physical examination found no problems in the neck or extremities.  A January 1987 private record notes an acute lumbosacral strain, with no evidence of any chronic residuals developing thereafter.  A December 2003 VA Agent Orange registry examination report notes a diagnosis of unspecified degenerative disc disease (DDD).  April 2004 VA X-rays show mild spondylosis and an arthritic lumbosacral spine.  July 2004 VA records note a diagnosis of lumbar DDD (and likely cervical DDD as well).  November 2005 VA records note complaints of back pain and bilateral neurogenic claudication; it was noted that there was focal stenosis at the L4-5 and slight anterolisthesis of L4 on L5.  September 2006 VA records note a diagnosis of right knee arthritis.

On October 2010 VA examination, the Veteran was evaluated for any degenerative joint disabilities.  He reported having had a right knee replacement in May 2008.  He denied having arthritis/degenerative joint disease (DJD) in any joint other than the right knee, but did report low back pain.  He said that he initially injured his back falling between two barges while stationed in Vietnam.  On physical examination, a post-arthroplasty right knee disability was diagnosed, along with lower lumbar DDD and facet arthropathy, confirmed by X-rays.  The examiner opined that the Veteran's lumbar DDD was not related to service essentially because: The Veteran's STRs are silent for an etiological factor; the first documented instance of back pain was in 2005, and the first instance of knee pain was in 2006; and follow-up back and knee treatment is not well-documented in the Veteran's records.  

On April 2014 VA examination, the diagnosis was right knee DJD with a total right knee replacement.  The examiner opined that such disability is unrelated to service because the Veteran said it only began bothering him in 2001, and there were no STRs showing joint injury, and no evidence of chronicity for any degenerative joint or bone conditions in service.  

Cervical spine DDD was diagnosed on October 2015 VA examination.  The examiner noted it was first diagnosed in September 2011.  The examiner opined that the Veteran's cervical DDD is unrelated to service because he was separated from service in 1971, and the disability was not diagnosed until 2011 (40 years later).  The examiner also opined that the cervical DDD was in no way caused or aggravated by any currently service-connected disability.

It is not in dispute that the Veteran has lumbar disc disease, right knee DJD, and cervical DDD.  However, his STRs are silent for any injuries, complaints, or treatment related to any orthopedic disability, to include his own report of a back injury after falling between two barges in Vietnam.  Consequently, service connection for these disabilities on the basis that any was first manifested in service and has persisted or that current lumbar DDD, right knee DJD, and/or cervical DDD is directly related to an event or injury during service is not warranted.  In addition, there is no allegation or evidence suggesting that his lumbar, right knee, and/or cervical arthritis was first manifested in the first postservice year; thus, service connection for such arthritis on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112 is not warranted.  
The Veteran has alleged that his claimed orthopedic disability is related to exposure to herbicides in service.  His service personnel records confirm he served in Vietnam during the Vietnam Era and he is presumed to have been exposed to herbicides by virtue of such service.  However, arthritis is not a disease enumerated under 38 C.F.R. § 3.309(e) as presumed to be due to herbicide exposure.  Thus, service connection for such disability on a presumptive basis as due to exposure to herbicides under 38 U.S.C.A. § 1116, is also not warranted.  However, this is not fatal to the Veteran's claim; he may nonetheless substantiate this theory of entitlement by presenting affirmative evidence of an etiological  relationship between his arthritis and his exposure to herbicides.  He has not presented anything supporting this theory of entitlement beyond his own allegation.  As he is a layperson and whether or not there is the claimed nexus is a medical question, his own opinion has no probative evidence in this matter.  Therefore, service connection for an orthopedic disability on the basis that it affirmatively shown to be related to the Veteran's exposure to herbicides during service is not warranted.  

Consequently, what remains for consideration is whether the Veteran's current lumbar DDD, right knee arthritis, or cervical DDD are secondary to a service-connected disability (which are listed above).  The Veteran has presented no evidence to support this claim, and his own allegations have not specified any particular service-connected disability underlying his claim.  Regardless, he is not competent to endorse a medical relationship between his claimed orthopedic disability and any service-connected disabilities; that is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Nothing in the medical evidence in the record suggests such a relationship could exist between his various orthopedic disabilities and any service-connected disabilities.  Therefore, service connection for an orthopedic disability on the basis that such is caused or aggravated by an already service-connected disability is also not warranted.  

Skin disability

The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to a skin disability.  While he reported a history of skin irritations on service enlistment examination, a skin disability was not noted at the time.  Although his STRs include an October 1970 notation of irritations inside the lip, his current complaints do not involve any current lip problems.

A December 2003 VA Agent Orange registry examination report notes a history of vitiligo.  A systems review noted vitiligo and skin tags, and the ultimate diagnosis was vitiligo.  March 2004 VA records note areas of hypopigmentation on the face, trunk, upper extremities, as well as areas of hyperpigmentation on the face.  April 2004 VA records note a diagnosis of vitiligo, confirmed in subsequent VA records.  

On October 2010 VA examination, the Veteran reported that his skin irritations began several years after he was in Vietnam as white spots on his fingers, and spread over the years to affect his arms, neck, face, back, and legs.  On examination, vitiligo was diagnosed but the examiner found no documented skin irritations in STRs (other than of a lip).  The examiner opined that the Veteran's current vitiligo is unrelated to service, as such was first documented postservice in April 2004.

On April 2014 VA examination, the diagnosis was vitiligo, which the Veteran indicated began in early 2001.  The examiner opined that such disability is unrelated to service because it did not start until 2001 (thirty years postservice) and there was no evidence of chronicity in the STRs, or of continuity of care after service.  On October 2015 VA examination, the diagnosis was vitiligo, which the examiner noted was first diagnosed in 2004.  The Veteran said he noticed a hypopigmented macular lesion on his left axilla in 2004 and was told it was vitiligo, for which nothing could be done.  Over the years, it spread to affect his face, neck, anterior trunk, posterior trunk and upper and lower extremities.  The examiner opined that the Veteran's vitiligo was less likely than not incurred in or caused by military service because the initial diagnosis was in 2004, several decades after separation, and his STRs are silent for skin disorders.  The examiner also opined that the vitiligo is not secondary to a service connected disability because it was "in no way related to, nor aggravated by," any of the service connected disabilities.

It is not in dispute that the Veteran has a current diagnosis of vitiligo.  However, there is no evidence of complaints, treatment, or diagnosis of a skin disability during service.  Therefore, service connection for a skin disability on the basis that vitiligo began during service and persisted is not warranted.  Vitiligo is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions in 38 U.S.C.A. § 1112 for such diseases do not apply, and service connection for vitiligo on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112 is not warranted.  Furthermore, vitiligo is not an enumerated disease listed as presumed due to exposure to herbicides under 38 C.F.R. § 3.309(e).  Thus, the provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for vitiligo on a presumptive basis as a disease associated with exposure to herbicides is not warranted.  The Veteran may nonetheless substantiate this claim by presenting affirmative evidence of a nexus between his claimed disability and exposure to herbicides.  However, no such evidence has been presented, and the record is devoid of such a nexus.  Therefore, service connection for a skin disability on the basis that it is related to exposure to herbicides in service is also not warranted.  

What remains for consideration is whether the Veteran's vitiligo is secondary to an already service-connected disability.  He again makes no specific allegation in support of this claim and has not submitted any medical evidence of a nexus between vitiligo and any of his service connected disabilities.  Notably, this is a medical question and his unsupported opinion has no probative value.  Jandreau, 492 F.3d at 1377.  Accordingly, service connection for a skin disability as secondary to a service-connected disability is also not warranted.  

Lung disability

The Veteran reported a history of broken nose and sinus trouble on service enlistment examination; no respiratory or lung pathology was noted.  During service, he was treated on several occasions for sinus and cold complaints, but a March 1971 chest X-ray was negative, and there are no STRs noting complaints, treatment, or diagnoses related to a lung disability.  On service separation examination, no respiratory/lung problems were noted.  

May 1978 private records note a risk of emphysema in view of his smoking, sputum, and history of pneumonia.  July 1981 private records note a diagnosis of recurrent bronchitis with a history of pneumonia on three occasions.  On examination, the chest was clear to percussion and auscultation.  December 1984 private records note a diagnosis of "smoker's bronchitis."  March 1986 records note a history of hay fever, bronchitis, and pneumonia.  On physical examination, the chest was clear to percussion and auscultation.  December 1986 private records note a diagnosis of bronchitis.  In January 1990, the Veteran received private treatment for an acute exacerbation of chronic bronchitis or pneumonia.  Subsequent private records note several instances of bronchitis over the next five years.  After 1995, there is no further mention of bronchitis or pneumonia, and an April 2003 private chest X-ray showed low lung volumes without active lung disease.

A December 2003 VA Agent Orange registry examination found no pulmonary problems, noting only that the Veteran had abnormal chest X-rays.  March 2004 VA providers noted a history of abnormal chest X-rays; the diagnoses were chronic obstructive pulmonary disease (COPD) and sleep apnea.  The following month, the lungs were clear to auscultation; the diagnosis was stable COPD.  

On January 2006 VA examination, the Veteran was noted to have a history of vocal cord polyp removal in the 1980s and vocal cord carcinoma removal in 1998, but continued to have no symptoms, problems, or recurrences of such.  Therefore, the examiner felt the Veteran's COPD was unrelated to the vocal cord cancer.  Subsequent VA treatment records continue to note treatment and evaluation for COPD with appropriate outpatient therapy.  On October 2015 VA examination, COPD and a history of spontaneous pneumothorax were diagnosed.  The examiner opined that the Veteran's COPD is not related to service because it was initially diagnosed in 2005, and he left active military service in March 1971.  Furthermore, he opined that the COPD was in no way caused or aggravated by a service-connected disability.

It is not in dispute that the Veteran has a current lung disability; postservice treatment records clearly document COPD.  The Board notes the diagnoses of chronic bronchitis in the 1980s (about 10 years after service) and 1990s, but notes that, despite the use of the term "chronic," such complaints apparently resolved, as they were not noted after 1995, and an April 2003 chest X-ray found no active lung disease.  Thus, the Veteran's bronchitis in the 1980s appears to have been acute, recurrent rather than chronic; regardless, it was first noted many years after service, and was not noted to then be related to service.  The currently diagnosed lung disability is COPD.  There is no evidence of complaints, treatment, or diagnosis of COPD in service, or for decades thereafter.  Therefore, service connection for COPD on the basis that it had its onset in service and persisted is not warranted.  

COPD is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, it does not fall within the purview of the chronic disease presumptions afforded under 38 U.S.C.A. § 1112.  Similarly, COPD is also not listed under 38 C.F.R. § 3.309(e) as an enumerated disease presumed to be due to exposure to herbicides.  Thus, service connection for such disability on a presumptive basis under 38 U.S.C.A. § 1116 is also not warranted.  While the Veteran may nonetheless substantiate his claim by affirmative evidence of a causal relationship between his COPD and exposure to herbicides, he has presented none, and no such relationship is suggested by the record.  Therefore, service connection for COPD on the basis that it is related to exposure to herbicides during service is also not warranted.  

What remains for consideration is whether the Veteran's COPD is secondary to a service-connected disability.  His allegations in this respect are nebulous and do not specify a particular service-connected disability alleged to have caused or aggravated his COPD.  As a layperson, he is not competent to offer an opinion regarding a nexus between COPD and any of his service-connected disabilities.  Jandreau, 492 F.3d at 1377.  There is no medical evidence in the record that even suggests there may be a relationship between his COPD and a service connected disability.  Thus, service connection for a lung disability as secondary to a service-connected disability is also not warranted.  

Peripheral vascular disease

The Veteran's STRs are silent for any complaints, treatment, or diagnosis related to peripheral vascular disease.  July 2005 VA records note he complained of bilateral leg pain.  Testing was interpreted as normal in both legs; a peripheral vascular disease was not diagnosed.  On October 2015 VA examination, the diagnosis was coronary disease (which is already service-connected) and TIAs in 2002 and 2003.  The record does not show that the Veteran has a current peripheral vascular disease (or that such disability may be related to his service).  Accordingly, he has not presented a valid claim of service connection for such disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt rule does not apply; the appeals in these matters must be denied. 


ORDER

Service connection for a systemic disability of the orthopedic system (other than lumbar spondylosis) is denied.

Service connection for a skin disability is denied.

Service connection for a lung disability is denied.

Service connection for peripheral vascular disease is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


